Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [***]) has
been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

Exhibit 10.4

AMENDMENT NUMBER 3

Amendment Date: December 1, 2005

To

MICROSOFT OEM EMBEDDED OPERATING SYSTEMS LICENSE AGREEMENT FOR REFERENCE
PLATFORM DEVICES

Between MICROSOFT LICENSING, GP, A general partnership organized under the laws
of: State of Nevada, USA

And PALM, INC A Corporation of Delaware

Agreement Effective Date: February 1, 2005

MS Agreement Number: 5140570011

Effective as of the Amendment Date indicated above, the below signed parties
agree that the indicated portions of the above referenced Agreement (hereinafter
the “Agreement”) are hereby amended by this instrument (hereinafter the
“Amendment”), as follows:

1. The attached COMPANY SUBSIDIARIES SCHEDULE is hereby added to the Agreement.

All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement. The terms of this Amendment shall supersede
any inconsistent terms contained in the Agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment in duplicate as of
the date first written above. All signed copies of this Amendment shall be
deemed originals. This Amendment is executed only in the English language.

 

MICROSOFT LICENSING, GP     PALM, INC.

A general partnership organized under the laws of:

State of Nevada, USA

   

A Corporation organized under the laws of: Delaware,

USA

/s/ [***]     /s/ [***] By (Signature)     By (Signature) [***]     [***] Name
(Printed)     Name (Printed) Sr. Program Manager     VP Corporate Development
Title     Title January 18, 2006     January 6, 2006 Date     Date

CONFIDENTIAL

31609v4 Amendment to the Microsoft OEM Embedded Operating Systems For Reference
Platform Devices

Form 2.8. 12

Tracking Number: 5140570058-1



--------------------------------------------------------------------------------

COMPANY SUBSIDIARIES SCHEDULE

For purposes of this License Agreement, the term “COMPANY Subsidiary” shall mean
a legal entity (a) that is listed below; and (b) of which more than fifty
percent (50%) of the stock or other ownership interest entitled to vote for the
election of directors or managing authority, or control or otherwise direct
decisions for such entity, is directly owned by COMPANY, but only so long as
such ownership exists.

COMPANY authorizes each COMPANY Subsidiary listed below to exercise rights under
this License Agreement. By completing this Schedule, COMPANY agrees to the
Additional Provisions set forth below.

Additional COMPANY Subsidiaries may be added only by amendment of this Schedule.
A legal entity that distributes Licensed Product already embedded in a fully
assembled Device as received from COMPANY or a COMPANY Subsidiary is not
required to be listed in this COMPANY Subsidiaries Schedule.

 

Palm Europe Limited

Buckhurst Court, London Road

Wokingham, Bershire RG40 1PA

England

Attn: [***]

Tel: [***]

Fax: [***]

  

Palm Global Operations

25/28 North Wall Quay

Dublin 1, Ireland

Attn: [***]

Tel: [***]

Fax: [***]

Palm Singapore

Millenia Tower

1 Temasek Avenue

Singapore 039192

Attn: [***]

Tel: [***]

Fax: [***]

  

Palm Asia Pacific

18/F

One International Finance centre

1 Harbour View Street

Central Hon Kong

Attn: [***]

Tel: [***]

Fax: [***]

Palm Commercio de Aparelhos Electronics Ltda

Al Rio Negro

18 andar Alphaville

Barueri / SP

Attn: [***]

Tel: [***]

Fax: [***]

  

Palm Ireland Investment

950 W Maude Blvd

Sunnyvale, CA 94085-2801

Attn: [***]

Tel: [***]

Fax: [***]

Additional Provisions

(a) COMPANY Subsidiary may not exercise any rights or receive any confidential
information from COMPANY under this License Agreement until thirty (30) days
after it has delivered to MS a signed COMPANY Subsidiary Agreement in the form
indicated in Attachment 1 to this Schedule.

(b) COMPANY Subsidiary’s exercise of rights under this License Agreement shall
be subject to all terms and conditions set forth in this License Agreement.
COMPANY irrevocably and unconditionally guarantees the compliance of each
COMPANY Subsidiary with this License Agreement, and shall be jointly and
severally liable with each COMPANY Subsidiary for breach of this License
Agreement by such COMPANY Subsidiary.

(c) MS may require ARs to refuse or limit orders placed by a COMPANY Subsidiary
that in MS’ sole opinion are in quantities greater than COMPANY Subsidiary will
be able to distribute or make timely payment for in compliance with this License
Agreement. MS also may suspend any rights of COMPANY and/or any COMPANY
Subsidiary under this License Agreement and/or require ARs to refuse or limit
orders placed by COMPANY or any COMPANY Subsidiary if COMPANY or any COMPANY
Subsidiary fails to comply with any provision of this License Agreement (or any
other agreement between COMPANY or any COMPANY Subsidiary and MS or MSCORP).

(d) All orders placed with ARs, and payments to ARs, shall be made only by
COMPANY or a COMPANY Subsidiary. Licensed Product shipments made by or for MS
and ARs may be delivered only to locations owned or controlled by COMPANY or a
COMPANY Subsidiary.

(e) COMPANY shall comply with the Sales-Out and Royalty Reporting Guidelines
including consolidating sales-out reports, royalty payments and other required
reports on behalf of COMPANY and each COMPANY Subsidiary. MS may request COMPANY
to provide royalty or other reports that specify information by COMPANY and each
COMPANY Subsidiary.

 

2

CONFIDENTIAL

Amendment Number 3 dated December 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570058-1



--------------------------------------------------------------------------------

(f) Royalties are separate from, and in addition to, any charges by the AR for
APM ordered by COMPANY Subsidiary. Royalties also exclude any taxes, duties,
fees, excises or tariffs imposed on any of COMPANY Subsidiary’s activities in
connection with this License Agreement. Such charges, taxes, duties, fees,
excises or tariffs, if any, shall be paid by COMPANY or COMPANY Subsidiary.

(g) The rights or obligations of each COMPANY Subsidiary shall not be assigned
or sublicensed by COMPANY Subsidiary (by contract, merger, operation of law, or
otherwise).

(h) In addition to the events of noncompliance described in the General Terms
and Conditions Section 14 (Noncompliance and Cancellation), MS may suspend,
cancel or terminate this License Agreement upon any material default or
continuing default by COMPANY Subsidiary under this License Agreement.

(i) Upon expiration, cancellation or termination of this License Agreement, each
COMPANY Subsidiary may retain one (1) unit of each Licensed Product for support
purposes only.

(j) COMPANY obligations set forth in General Terms and Conditions Section 9
(Audit) shall extend to maintenance on COMPANY premises of copies of
corresponding COMPANY Subsidiary records and books of account. MS rights set
forth in General Terms and Conditions Section 9 (Audit) shall extend in full to
COMPANY Subsidiaries.

 

3

CONFIDENTIAL

Amendment Number 3 dated December 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570058-1



--------------------------------------------------------------------------------

ATTACHMENT 1 TO

COMPANY SUBSIDIARIES SCHEDULE

(Sample Form)

[To be printed on COMPANY Subsidiary’s Letterhead]

<<INSERT DATE THIS LETTER IS EXECUTED BY COMPANY SUBSIDIARY>>

<<TAGNAME:: OPERATINGCENTERADDRESS>>

To Whom It May Concern:

In consideration of <<TAGNAME:: OPERATINGCENTERNAME>> (“MS”) accepting this
letter and thereby entitling, <<INSERT COMPANY SUBSIDIARY NAME>>, a corporation
of <<INSERT COMPANY SUBSIDIARY STATE OR COUNTRY OF INCORPORATION>> (“COMPANY
Subsidiary”) to exercise any of the rights granted by <<TAG::COMPANY NAME>>,, a
corporation of <<TAG::INCORP>> (“COMPANY”) to COMPANY Subsidiary pursuant to the
Microsoft OEM Embedded Operating Systems License Agreement for Reference
Platform Devices dated <<TAG::EFFECTIVE DATE>> between COMPANY and MS (MS
Agreement No. <<TAG::AGREEMENTNUMBER>>) (“License Agreement”). COMPANY
Subsidiary hereby covenants and agrees with MS that COMPANY Subsidiary will
comply with all obligations of COMPANY under such License Agreement.

COMPANY Subsidiary acknowledges that its agreement herein is a condition for
COMPANY Subsidiary to exercise any of the rights granted by COMPANY to COMPANY
Subsidiary pursuant to the terms of the License Agreement. COMPANY Subsidiary
shall be jointly and severally liable to MS and its Suppliers for all
obligations related to COMPANY Subsidiary’s exercise of license rights or
receipt of confidential information under the License Agreement, including but
not limited to the payment of royalties for Licensed Product(s).

Capitalized terms used herein and not otherwise defined shall have the same
meaning as in the License Agreement.

IN WITNESS WHEREOF, COMPANY Subsidiary has executed this letter as of the date
specified above. All signed copies of this letter shall be deemed originals.

 

  <<INSERT COMPANY SUBSIDIARY NAME>>   <<Signature>>   <<Name and Title of
Signatory (Printed or Typed)>>

 

4

CONFIDENTIAL

Amendment Number 3 dated December 1, 2005 to Microsoft OEM Embedded Operating
Systems License Agreement For Reference Platform Devices # 5140570011 dated
February 25, 2005

Tracking Number: 5140570058-1